      Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 1 of 19 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


ANGELA PERIZES and DANIELLE                   )
RIVERA, Individually, and                     )
On Behalf of All Others Similarly             )
Situated,                                     )               Case No. _ _ _ _ _
                                              )
               Plaintiffs,                    )               Judge _ _ _ _ _ _ _
                                              )
       v.                                     )               JURY TRIAL DEMANDED
                                              )
                                              )
DIETITIANS AT HOME, INC.,                     )
                                              )
               Defendant.                     )


                                          COMPLAINT


       Plaintiffs, ANGELA PERIZES and DANIELLE RIVERA, individually and on behalf of

all other similarly situated employees, by and through their counsel, bring claims pursuant to the

Fair Labor Standards Act, 29 U.S.C. §§201 et seq. (the “FLSA”), Illinois Minimum Wage Law,

820 ILCS § 105/1 et seq. (the “IMWL”), the Chicago Minimum Wage Ordinance, CHICAGO

MUNICIPAL CODE § 1-24 et seq. (the”CMWO”), and the Illinois Wage Payment and Collection

Act, 820 ILCS§ 115/1 et seq. (the “IWPCA”) against Defendant, its subsidiaries and affiliates, and

alleges, upon personal belief as to themselves and their own acts, and upon information and belief

as for all other matters, and based upon their counsel’s investigation, as follows:
     Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 2 of 19 PageID #:2




                               JURISDICTION AND VENUE

1.    This Court has subject-matter jurisdiction over this action pursuant to 29 U.S.C. §216(b),

      which provides that suit under the FLSA “may be maintained against any employer … in

      any Federal or State court of competent jurisdiction.”

2.    This Court has federal question jurisdiction over this action pursuant to 28 U.S.C. § 1331.

3.    This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28

      U.S.C. § 1367.

4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Defendant resides

      in and does business within this District. In addition, a substantial part of the events and

      omissions giving rise to the claims pleaded in this Complaint occurred within this District.

                                           PARTIES

5.    Plaintiff Angela Perizes is a resident of Illinois and worked for Defendant as a Registered

      Dietitian (“RD”) during the applicable statute of limitations period.

6.    Plaintiff Danielle Rivera is a resident of Texas but, at all times material, was a resident of

      Illinois. Danielle Rivera worked for Defendant as an RD during the applicable statute of

      limitations period.

7.    Plaintiffs were employed by Defendant as “employees” as defined by Section 3(e)(1) of

      the FLSA, 29 U.S.C. § 203(e)(1).

8.    Plaintiffs worked at least two hours per week within the geographical boundaries of

      Chicago, IL.

9.    Plaintiffs bring this case on behalf of themselves and other similarly situated employees

      who currently work, or who worked for the Defendant as RDs or any similar title at any

      time during the applicable statutory periods.


                                                2
      Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 3 of 19 PageID #:3




10.    Defendant Dietitians at Home, Inc. (“DAH,” or “Defendant”), is a provider of Medical

       Nutrition Therapy, Diabetic Shoes, and related services in the state of Illinois and the

       City of Chicago and is an “employer” within the meaning of 29 U.S.C. §203(d) of the

       FLSA and § 1-24-10 of the Chicago Municipal Code.

                                 FACTUAL BACKGROUND

11.    Plaintiff Angela Perizes worked for Defendant as a Registered Dietitian (“RD”) from June

       of 2017 until September of 2018. Plaintiff Danielle Rivera worked for Defendant as an

       RD from November of 2017 until May of 2018. Their primary duty was to provide Medical

       Nutrition Therapy to DAH’s clients (“patients”) in their homes. This service was fully

       funded by Medicare. Defendant provided Plaintiffs with the necessary tools and equipment

       and a vehicle to perform their jobs. Each Plaintiff drove the DAH-provided vehicle from

       her home to her first patient of the day and from the last patient of the day back home again.

12.    Defendant dictated, controlled, and ratified the wage and hour and all related employee

       compensation policies.

13.    Upon information and belief, approximately three years ago, Defendant changed its payroll

       policies for RDs. Prior to this time, the RDs were paid a weekly salary plus a bonus for

       seeing a certain number of patients per day. After this time, RDs received pay on an hourly

       basis only for time spent with patients.

14.    On May 8, 2017, Defendant gave Plaintiff Angela Perizes an offer of employment (“Perizes

       Offer”), which she accepted by signing the offer and beginning to work for Defendant on

       June 5, 2017.




                                                  3
      Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 4 of 19 PageID #:4




15.    On October 6, 2017, Defendant gave Plaintiff Danielle Rivera an offer of employment

       (“Rivera Offer”), which she accepted by signing the offer and beginning to work for

       Defendant on November 2, 2017.

16.    Both the Perizes Offer and the Rivera Offer included an attachment entitled “total

       compensation package,” which outlined the wages Plaintiffs could expect to receive based

       on the representation that Plaintiffs would complete a minimum number of visits per day

       and per week.

17.    Upon information and belief, other RDs who were hired by Defendant within the relevant

       time period under the same compensation scheme also received offers of employment

       which included similar total compensation packages (collectively, “the Offers”).

18.    Plaintiffs relied on the information included in the total compensation package in their

       acceptance of the Offers and expected to receive the wages outlined in the Offers in

       exchange for their services as employees of Defendant.

19.    According to the Offers, Plaintiffs were classified as employees-at-will. The terms and

       conditions of their employment fall within the definition of non-exempt employees under

       the FLSA, IMWL, and IWPCA.

20.    Plaintiffs were paid an hourly rate based on the time they spent with patients each day.

       Specifically, Plaintiffs received $6.50 for each 15 minutes spent with a patient. Each

       patient’s appointment typically lasted for one hour, making Plaintiffs’ hourly rate $26.00

       per hour. If a Plaintiff saw a patient for only 45 minutes, however, she would only receive

       $19.50 for that appointment. Aside from a volume bonus that was available if an RD saw

       six or more patients per day, Plaintiffs received no other wages for their full-time work.

                                                4
      Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 5 of 19 PageID #:5




21.    Defendant managed Plaintiffs’ work by helping to fill their patient schedules.          The

       Defendant set the schedule, but Plaintiffs could make changes to the schedule if necessary.

       Generally, the Defendant expected each Plaintiff to see an average of six patients per day,

       but the number of patients varied widely from none to as many as ten. Patients were

       scheduled on the hour, regardless of the distance between each patient’s homes. Often,

       that meant that Plaintiffs would run behind in seeing patients or had to cut appointments

       short, and take less pay, in order to be on time to the next scheduled appointment.

22.    In the event of a patient cancellation, if the Defendant or the RD could not schedule another

       patient in that time slot, Plaintiffs were not compensated for that time.

23.    Each Plaintiff’s workday began when she left her home in the morning to travel to her first

       patient of the day. In between patients, Plaintiffs’ activities were restricted by Defendant.

       For example, if a last-minute appointment came up, Plaintiffs were financially penalized if

       they were unable to take the appointment because they would not get paid. They were not

       given any specific meal or rest breaks during the day; they were expected to be ready to

       work at any time. The workday ended after Plaintiffs returned home from seeing the last

       patient of the day and completed and submitted the required daily paperwork. At times,

       this required Plaintiffs to work in excess of 40 hours per week.

24.    The number of hours Plaintiffs worked in a day varied based on the number of patients

       seen and how complicated it was to complete the required paperwork. For example, a new

       patient required additional charting time.

25.    Despite the requirement to do so, Defendant failed to keep accurate records of the time

       actually worked by Plaintiffs. In fact, Plaintiffs were instructed to report eight hours of


                                                 5
      Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 6 of 19 PageID #:6




       work in DAH’s payroll system every full day that they worked, regardless of the number

       of hours actually worked.

26.    Nevertheless, Defendant calculated Plaintiffs’ wages based on the hours spent seeing

       patients, not the hours engaged in all work activities.

27.    Defendant violated federal and state wage and hour laws by failing to pay Plaintiffs for all

       hours actually worked and any overtime hours worked at a rate of one and a half times their

       regular rate of pay. Specifically, Plaintiffs and all other similarly situated RDs were not

       paid for:

          a. Travel time between patients;
          b. Time spent working prior to their first appointment or after arriving home from
             seeing their last patient;
          c. Patient cancellations;
          d. Time spent waiting for patients to be scheduled;
          e. Time spent on the phone with patients to answer questions or assist with Medicare
             funding;
          f. Time spent completing required patient documentation;
          g. Time spent performing required maintenance to DAH’s vehicles;
          h. Time spent working through unpaid meal breaks; and,
          i. Any other activities that could be considered “work” under the applicable law.

28.    Upon information and belief, Defendant also violated the Chicago Minimum Wage

       Ordinance by failing to pay at least one member of the proposed class the average required

       hourly wage.

29.    Defendant knew, and was aware at all times, of the above-mentioned violations.

       Specifically, Defendant knew that it was not paying Plaintiffs and all other similarly

       situated RDs for all hours worked. It only paid them for the hours spent with patients,




                                                 6
      Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 7 of 19 PageID #:7




       despite consistently requiring them to (1) complete other work; and, (2) report an eight-

       hour workday, regardless of the hours actually worked.

30.    Further, this pay scheme violated the agreements between Defendant and Plaintiffs, to pay

       them a minimum amount of wages, contained in their respective written Offers. By way

       of example, the Perizes Offer indicated that Plaintiff Angela Perizes would earn a minimum

       of $53,884 annually. She began work on June 5, 2017, so should have earned slightly more

       than half of that amount, or approximately $30,000, in 2017. In fact, Defendant only paid

       her $17,778.50 in wages in 2017.

31.    The conduct alleged above reduced Defendant’s labor and payroll costs.

32.    Plaintiffs and all other similarly situated RDs were subject to Defendant’s uniform policies

       and practices and were victims of Defendant’s scheme to deprive them of regular wages

       and overtime compensation. As a result of Defendant’s improper and willful failure to pay

       Plaintiffs in accordance with the requirements of the FLSA, IMWL, CMWO, and IWPCA,

       Plaintiffs suffered lost wages and other damages.

                      FLSA COLLECTIVE ACTION ALLEGATONS

33.    Representative Plaintiffs, Angela Perizes and Danielle Rivera, bring this case as a

       collective action on behalf of themselves and all other similarly situated RDs pursuant to

       29 U.S.C. §216(b) to recover unpaid wages, unpaid overtime compensation, liquidated

       damages, unlawfully withheld wages, statutory penalties, attorneys’ fees and costs, and

       other damages owed.




                                                7
      Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 8 of 19 PageID #:8




34.    The proposed opt-in collective class of similarly situated persons is defined as:

              All individuals who were employed, or are currently employed, by the Defendant,

              its subsidiaries or affiliated companies, as Registered Dietitians (“RDs”) or any

              other similarly titled position at any time during the relevant statute of limitations

              period.

35.    This action is properly maintained as a collective action because the representative

       Plaintiffs are similarly situated to the members of the collective class with respect to job

       title, job description, training requirements, job duties, wage structure, Defendant’s failure

       to pay overtime hours, Defendant’s policy to only pay RDs for time actually spent with

       patients instead of all working time, and the wage and hour violations alleged in this

       Complaint, amongst other things.

36.    Defendant encouraged, suffered and permitted the representative Plaintiffs and the

       collective class to work without pay and often to work more than forty (40) hours per week

       without the proper overtime compensation.

37.    Defendant knew that the representative Plaintiffs and the collective class performed work

       that required additional wages and overtime compensation to be paid. Nonetheless,

       Defendant operated under a scheme, as described above, to deprive the representative

       Plaintiffs and the collective class of wages and overtime compensation.

38.    Defendant’s conduct, as alleged herein, was willful and has caused significant damage to

       the representative Plaintiffs and the collective class.

39.    Defendant is liable under the FLSA for failing to properly compensate the representative

       Plaintiffs and the collective class. Plaintiffs request that the Court authorize notice to the

       members of the collective class to inform them of the pendency of this action and their


                                                  8
      Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 9 of 19 PageID #:9




       right to “opt-in” to this lawsuit pursuant to 29 U.S.C. §216(b), for the purpose of seeking

       unpaid wages, unpaid overtime compensation, liquidated damages under the FLSA, and

       the other relief requested herein.

40.    Plaintiffs estimate that there are at least fifty members of the collective class. The precise

       number of collective class members can be easily ascertained by using Defendant’s payroll

       and personnel records. Given the composition and size of the class, members of the

       collective class may be informed of the pendency of this action directly via U.S. mail, e-

       mail and by posting notice in Defendant’s offices.

                                    CLASS ALLEGATIONS

41.    Representative Plaintiffs bring claims for relief on their own and as a class action pursuant

       to Rule 23(a) and Rule 23(b). The class is defined as:

              All individuals who were employed, or are currently employed, by Defendant, its

              subsidiaries or affiliated companies, as a Registered Dietitian or any other similarly

              titled position at any time during the relevant statute of limitations period

35.    This action is properly maintainable as a class action because:

       a.     The class is so numerous that joinder of all members is impracticable;

       b.     There are questions of law or fact that are common to the class;

       c.     The claims or defenses of the representative Plaintiffs are typical of the claims or

              defenses of the class; and,

       d.     The Representative Plaintiffs will fairly and adequately protect the interests of the

              class.




                                                 9
      Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 10 of 19 PageID #:10




                                          NUMEROSITY

36.     On information and belief, the total number of putative class members represents at least

        fifty individuals.   The exact number of class members may be determined from

        Defendant’s records.

                                          COMMONALITY

37.     There are numerous and substantial questions of law and fact common to members of the

        stated class including, but not limited to, the following:

           a. Whether Defendant failed to keep true and accurate time records for all hours

               worked by the class members;

           b. Whether Defendant failed to compensate class members for all the work they

               required, encouraged or permitted class members to perform, including time spent

               traveling to and from patient appointments, time which otherwise would have been

               compensated but for a patient cancellation, time spent waiting to be assigned patient

               appointments, time spent charting, time spent performing maintenance on

               Defendant’s vehicles, and other duties considered compensable under the

               applicable laws;

           c. Whether Defendant failed to pay class members all compensation rightfully owed;

           d. Whether Defendant failed to compensate class members for all work performed in

               excess of 40 hours per work week with overtime premium wages; and

           e. Whether the Defendant willfully failed to comply with state wage and hour laws.

38.     Plaintiffs anticipate that Defendant will raise defenses that are common to the class.




                                                 10
      Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 11 of 19 PageID #:11




                                           ADEQUACY

39.     The Representative Plaintiffs will fairly and adequately protect the interests of the class.

        They have retained experienced counsel that are competent in the prosecution of complex

        litigation and who have experience acting as class counsel specifically in wage and hour

        litigation.

                                          TYPICALITY

40.     The claims asserted by the Representative Plaintiffs are typical of the class members they

        seek to represent. The Representative Plaintiffs have the same interests and suffer from

        the same injuries as the class members.

41.     Upon information and belief, there are no other class members who have an interest

        individually controlling the prosecution of his or her individual claims, especially in light

        of the relatively small value of each claim and the difficulties involved in bringing

        individual litigation against one’s employer. However, if any such class member should

        become known, he or she can “opt out” of this action pursuant to Rule 23.

   COMMON QUESTIONS OF LAW AND FACT PREDOMINATE AND A CLASS
  ACTION IS SUPERIOR TO JOINDER OF CLAIMS OR INDIVIDUAL LAWSUITS

42.     The numerous common questions of law and fact set forth in the commonality discussion

        above predominate over individual questions because Defendant’s alleged underlying

        activities and impact of their policies and practices affected class members in the same

        manner: they were subjected to a policy of suffering work without pay.

43.     A class action is superior to other available means for the fair and efficient adjudication of

        this controversy because the individual joinder of the parties is impracticable. Class action

        treatment will allow a large number of similarly situated persons to prosecute their common

        claims in a single forum simultaneously, efficiently and without the unnecessary

                                                  11
      Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 12 of 19 PageID #:12




        duplication of effort and expenses if these claims were brought individually. Moreover, as

        the damages suffered by each class member may be relatively small, the expenses and

        burden of individual litigation would make it difficult for plaintiffs to bring individual

        claims. The presentation of separate actions by individual class members could create a

        risk of inconsistent and varying adjudications, establish incompatible standards of conduct

        for Defendant and/or substantially impair or impede the ability of class members to protect

        their interests.

                                     COUNT I
                   VIOLATION OF THE FAIR LABOR STANDARDS ACT

44.     Plaintiffs incorporate by reference all preceding paragraphs.

45.     The representative Plaintiffs and other RDs are similarly situated individuals within the

        meaning of the FLSA, 29 U.S.C. §216(b).

46.     Section 206(a) of the FLSA requires employers to pay employees at least a minimum wage

        for all hours worked.

47.     Defendant violated the FLSA by regularly and repeatedly failing to properly compensate

        the Plaintiffs and class members for the actual time they worked each week.

48.     Section 207(a)(1) of the FLSA states that an employee must be paid overtime, equal to at

        least 1.5 times the employee’s regular rate of pay, for all hours worked in excess of 40

        hours per week.

49.     Plaintiffs and class members worked in excess of 40 hours per week for the Defendant but

        were not properly paid overtime wages in violation of the FLSA.

50.     Through its actions, policies and practices, Defendant violated the FLSA by regularly and

        repeatedly failing to compensate the representative Plaintiffs and other RDs for all actual

        overtime worked at the proper rate of pay.

                                                12
      Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 13 of 19 PageID #:13




51.     Defendant also willfully failed to pay wages, overtime pay and other benefits to the

        Plaintiffs and class members by failing to keep accurate time records to avoid paying them

        the wages and benefits they were entitled to under the FLSA.

52.     The foregoing actions of Defendant violated the FLSA.

53.     Defendant’s actions were willful and not in good faith.

54.     As a direct and proximate cause of Defendant’s unlawful conduct, Plaintiffs and class

        members have suffered and will continue to suffer a loss of income and other damages.

55.     Defendant is liable to Plaintiffs and other members of the class for actual damages,

        liquidated damages and equitable relief, pursuant to 29 U.S.C. §216(b), as well as

        reasonable attorneys’ fees, costs and expenses.

56.     Plaintiffs are also entitled to injunctive relief to prevent Defendant from continuing its

        violation of the FLSA and other appropriate class-wide injunctive relief.

                                COUNT II
        VIOLATION OF ILLINOIS WAGE PAYMENT AND COLLECTION ACT

57.     Plaintiffs incorporate by reference all preceding paragraphs.

58.     Plaintiffs are members of a class that meet the requirements for certification and

        maintenance of a class action pursuant to Rule 23.

59.     The Illinois Wage Payment and Collection Act (“IWPCA”) requires employers to pay

        employees all wages earned by an employee pursuant to an agreement between the parties.

60.     Defendant violated the IWPCA by failing to pay the wages agreed upon in the Offers.

61.     Defendant further violated the IWPCA by regularly and repeatedly failing to properly

        compensate the Plaintiffs and other similarly situated RDs for the actual time they worked

        each week.




                                                13
      Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 14 of 19 PageID #:14




62.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiffs and other

        similarly situated RDs have suffered and will continue to suffer lost wages and other

        damages.

63.     Plaintiffs and class members are also entitled to injunctive relief to prevent Defendant from

        continuing its violation of these statutory provisions and other appropriate class-wide

        injunctive relief.

                                    COUNT III
                    VIOLATION OF ILLINOIS MINIMUM WAGE LAW

64.     Plaintiffs incorporate by reference all preceding paragraphs.

65.     Plaintiffs are members of a class that meets the requirements for certification and

        maintenance of a class action pursuant to Rule 23.

66.     Defendant is an “employer” and Plaintiffs and class members are “employees” under

        Illinois Minimum Wage Law (“IMWL”), 820 ILCS §§105 et seq.

67.     The IMWL, 820 ILCS §§105 et seq., requires employers to pay employees minimum

        wages for all hours worked. Section 105/4(a) of the IMWL requires employers to pay

        employees one and one half times their regular rate for all hours worked over forty (40)

        hours per work week. Section 105/12 of the IMWL provides that employers who violate

        the provisions of this act are liable to affected employees for unpaid wages, costs,

        attorney’s fees, damages of 2% of the amount of any such underpayment for each month

        following the date of underpayments and other appropriate relief.

68.     Defendant violated the IMWL, 820 ILCS §§105 et seq., by regularly and repeatedly failing

        to properly compensate Plaintiffs and class members for the actual time they worked each

        week.




                                                 14
      Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 15 of 19 PageID #:15




69.     Defendant violated IMWL, 820 ILCS §§105 et seq., by failing to maintain accurate records

        of all hours worked by Plaintiffs and class members.

70.     Defendant failed to pay overtime pay and other benefits to the Plaintiffs and other similarly

        situated RDs.

71.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiffs and class

        members have suffered and will continue to suffer lost wages and other damages.

72.     Plaintiffs and other similarly situated RDs are also entitled to injunctive relief to prevent

        Defendant from continuing its violation of these statutory provisions and other appropriate

        class-wide injunctive relief.

                                COUNT IV
           VIOLATION OF THE CHICAGO MINIMUM WAGE ORDINANCE

73.     Plaintiffs incorporate by reference all preceding paragraphs.

74.     Defendant is an “employer” and Plaintiffs and class members are “covered employees”

        under the Chicago Minimum Wage Ordinance (“CMWO”), CODE CHICAGO

        MUNICIPAL CODE § 1-24-010.

75.     The CMWO entitles employees who work within the city limits of Chicago, IL to certain

        minimum hourly wage payments. The CMWO further provides that employees who do

        not receive such minimum wages may recover three times the amount of any such

        underpayment, together with costs and reasonable attorney's fees.

76.     Upon information and belief, Defendant violated the CMWO by failing to pay RDs for

        every hour worked each week, which resulted in at least one potential class member’s

        average hourly wage to dip below the minimum required by the CMWO.

77.     As a direct and proximate result of Defendant’s unlawful conduct, class members have

        suffered and will continue to suffer lost wages and other damages.

                                                 15
    Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 16 of 19 PageID #:16




                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiffs, ANGELA PERIZES and DANIELLE RIVERA,

individually and on behalf of all others similarly situated, by and through their attorneys, demand

judgment against the Defendant and in favor of the Plaintiffs and all others similarly situated, for

a sum that will properly, adequately and completely compensate Plaintiffs for the nature, extent

and duration of their damages, the costs of this action and as follows:

       A.      Order the Defendant to file with this Court and furnish to counsel a list of all names,

               telephone numbers, and addresses of all Registered Dietitians or any other similarly

               titled position who have worked for the Defendant within the last three years under

               the payment scheme described in this complaint;

       B.      Authorize Plaintiffs’ counsel to issue notice at the earliest possible time to all

               Registered Dietitians or any other similarly titled position who have worked for the

               Defendant within the last three years, informing them that this action has been filed,

               of the nature of the action, and of their right to opt-in to this lawsuit if they were

               deprived of regular wages and overtime compensation, as required by the FLSA;

       C.      Certify a class for Counts I, II, III and IV, of all individuals who are currently

               employed and classified by the Defendant, its subsidiaries or affiliated companies

               in the state of Illinois, as non-exempt, Registered Dietitians or other positions

               performing similar responsibilities for Defendant, or were so employed and

               classified at any time during the relevant statute of limitations period.

       D.      Appoint Noelle Brennan & Associates, LTD as counsel for the Plaintiffs;




                                                 16
Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 17 of 19 PageID #:17




  E.    Declare and find that the Defendant committed one or more of the following acts:

        i.     Violated provisions of the FLSA by failing to pay regular wages, overtime

               wages and other benefits to Plaintiffs and similarly situated persons who

               opt-in to this action;

        ii.    Willfully violated provisions of the FLSA;

        iii.   Violated provisions of the Illinois Wage Payment and Collection Act, 820

               ILCS §115 et seq., by failing to pay agreed wages to Plaintiffs and class

               members;

        iv.    Violated the Illinois Minimum Wage Law, 820 ILCS §105 et seq., by failing

               to pay appropriate overtime payments to Plaintiffs and class members; and,

        v.     Violated     the   Chicago    Minimum    Wage     Ordinance,    CHICAGO

               MUNICIPAL ORDINANCE §1-24 et seq., by failing to pay appropriate

               minimum wage payments to class members.

  F.    Award compensatory damages, including all pay owed and wrongful deductions

        made, in an amount according to proof;

  G.    Award 2% per month interest on all overtime compensation due accruing from the

        date such amounts were due until it is paid;

  H.    Award liquidated damages on all compensation due accruing from the date such

        amounts were due;

  I.    Award treble damages on all wage shortages below the applicable wage rate in the

        CMWO;

  J.    Award all costs and reasonable attorneys’ fees incurred prosecuting this claim;




                                        17
     Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 18 of 19 PageID #:18




        K.      Grant leave to amend the complaint to add claims under applicable state and federal

                laws;

        L.      Grant leave to add additional plaintiffs by motion, the filing of written consent

                forms, or any other method approved by the Court; and,

        M.      For such further relief as the Court deems just and equitable.

                                           JURY DEMAND

Plaintiffs demand a trial by jury on all issues of facts and damages in this action.



Dated: February 5, 2019                         Respectfully Submitted,

                                                /s/ Noelle Brennan

                                                Noelle Brennan
                                                Kristin Carter
                                                Naomi Frisch
                                                Noelle Brennan & Associates, LTD
                                                20 South Clark Street, Suite 1530
                                                Chicago, Illinois 60603
                                                312-422-0001
                                                312-422-0008 f
                                                www.nbrennan-associates.com

                                                ATTORNEYS FOR THE PLAINTIFFS




                                                   18
    Case: 1:19-cv-00740 Document #: 1 Filed: 02/05/19 Page 19 of 19 PageID #:19




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2019, I filed the foregoing COMPLAINT with the

Clerk of the Court using the CM/ECF system which will provide notification of such filing to the

e-mail addresses of all counsel of record.

                                                   RESPECTFULLY SUBMITTED,

                                                   /s/Noelle Brennan
                                                   One of Plaintiffs’ Attorneys




                                              19
